EXHIBIT 10.1

EXTENSION AGREEMENT

THIS EXTENSION AGREEMENT (Extension Agreement’ or ‘Agreement’) is agreed this
27th day of October, 2015 by, between and among Bion Environmental Technologies,
Inc. (‘Bion’) (collectively Bion, together with the other subsidiaries of Bion,
are sometimes referred to as the ‘Bion Companies’) and Mark A. Smith (‘MAS’).

WHEREAS MAS has provided the services to the Bion Companies continually since
2003 (and for most periods since 1992) and most recently pursuant to the
agreement of February 3, 2015 which runs through December 31, 2015 and contains
an option for Bion to extend the term for an additional six (6) months through
June 30, 2015 (collectively, ‘Existing Agreement’);

AND WHEREAS Bion wishes to have MAS continue to provide services to the Bion
Companies after December 31, 2015 and MAS is willing to continue to provide such
services upon the terms and conditions set forth in this Agreement:

NOW THEREFORE, in consideration of the mutual covenants and conditions and
performances hereinafter set forth, the Bion Companies and MAS do hereby agree
as set forth below upon the terms and conditions set forth in the following
paragraphs:

1)

Pursuant to the terms of the Existing Agreement and this Extension Agreement,
MAS shall continue to hold the positions of Director, Executive Chairman,
President and General Counsel of Bion and each of its subsidiaries through a
date no later than June 30, 2016 (‘Term’), with the proviso that Bion will seek
to hire personnel to replace MAS on or before April 30, 2016  (with MAS then
becoming a consultant to the Bion Companies following a transition period after
such hiring(s) for the balance of the Term).

2)

Bion shall compensate MAS as follows:

a)

Monthly cash compensation of $19,000 per month commencing January 2016 shall be
paid to MAS in cash, if available,  which cash compensation shall continue to be
deferred until the  the Board of Directors of Bion elects to resume cash
payments;

b)

MAS shall be reimbursed on a monthly basis for his expenses;   

c)

Until Bion resumes cash payment of MAS's compensation, such sums shall be,
accrued and treated as set forth at Attachment A hereto;

d)

Bion hereby issues/grants to MAS options to purchase 100,000 shares of Bion's
common stock at a price of $.92 per share until December 31, 2020 pursuant to
the Company’s 2006 Consolidated Incentive Plan (‘Plan’), as amended ('Options');

e)

Bion hereby grants MAS (pursuant to the Plan)  75,000 shares of common stock as
an extension bonus, which bonus shares shall be immediately vested and shall be
issued on January 5, 2016;

f)

Bion shall periodically (but not less than annually) evaluate MAS' performance
for bonus purposes with a goal of declaring cash bonuses of 1/3 (or more) plus
other items.



--------------------------------------------------------------------------------



3)

Bion shall have the option to extend MAS’s services for up to six (6) months
(through December 31, 2016) by written notice prior to May 15, 2016 with MAS’s
compensation (cash/accruals/option grants/etc.) for such additional extension
period to be the same as for the six (6) month extension period through June 30,
2016 as set forth at paragraph 2 above except that the new stock bonus shares
shall be issued and delivered on January 5, 2017.

4)

The terms of this Extension Agreement control all matters covered hereby;
provided, however, Bion acknowledges that any terms of the Existing Agreement
not inconsistent with the items set forth matters set forth herein shall inure
to the benefit of MAS and remain in full force and effect as if repeated in full
herein. However,

5)

Miscellaneous:

a)

This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns and any person
acquiring, whether by Merger, consolidation, liquidation, purchase of assets or
otherwise, all or  substantially all of a party's equity or assets and business.

b)

It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceeding connected herewith be
construed in accordance with and pursuant to the laws of the State of Colorado
and that in any action, special proceeding or other proceeding that may be
brought arising out of, in connection with, or by reason of this Agreement, the
laws of the State of Colorado shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction in
which any action or special proceeding may be instituted.

c)

Any claim or controversy, which arises out of or relates to this Agreement, or
breach of it, shall be settled by arbitration.

d)

Should any party hereto waive breach of any provision of this Agreement, that
waiver shall not operate or be construed as a waiver of any further breach of
this Agreement.

e)

In the event that any one or more of the provisions of this Agreement or any
portions there under is determined to be invalid, illegal, or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

f)

This Agreement shall constitute the entire agreement between the parties hereto
oral modifications of the Agreement shall have no effect.  This Agreement may be
altered only by a written agreement signed by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought.

Bion Environmental Technologies, Inc.




By: /s/ Dominic Bassani

      Dominic Bassani, CEO




/s/ Mark A. Smith

Mark A. Smith, Individually




--------------------------------------------------------------------------------




ATTACHMENT “A”




TERMS OF COMPENSATION




1 - MAS’s monthly compensation of $19,000.00 (‘Monthly Comp’) shall accrue and
be treated as set forth below.




2 - To the extent that an accrued/deferred balance of Monthly Comp exists which
 has not been converted or paid as set forth below (‘Deferred Comp’),  interest
will accrue at a simple rate of 4%.




3 - MAS shall have the right  to convert Monthly Comp and/or Deferred Comp into
the common stock of Bion ( issued under and pursuant to the terms of Bion’s 2006
Consolidated Incentive Plan, as amended (‘Plan’) and Bion’s currently effective
Form S-8 registration statement (‘Registration Statement’)) at one time a sum no
greater than  Monthly Comp plus, subject to written approval and/or waiver of
the volume limitation by Bion,  the higherer of:  i) 30% of Deferred Comp or ii)
three  times Monthly Comp, on the following terms and conditions:




a)

Notification of election to convert shall be delivered to Bion by MAS during the
first five calendar days of month to convert Monthly Comp for the  proceeding
month plus any additional amount elected by MAS (subject to the limitations set
forth above);




b)

Conversion formula: the price of conversion shall be the average closing price
for Bion’s common stock for the last 10 trading days of the immediately
preceeding month (in the event that there was no trade on a given day, the
closing bid price shall be treated as the closing price on that day);




c)

Conversion may only be made on a date when Bion has made all of its    required
periodic reports to the US Securities & Exchange Commision (‘SEC Reports’) and
the Registration Statement is effective; but further provided, that if the
Registration Statement has not been effective for a period of time, no
conversion may be made without Bion’s written consent until the Registration
Statement has been effective for at least 60 calendar days.




4 - Bion cash payment option:




a)

Bion may at any time elect to pay all or part of the Monthly Comp and/or
Deferred Comp by notification to MAS by e-mail of its intent to pay in cash
within 30 days;




b)

Upon receipt of such notification, MAS’ right to elect conversion terminates as
to the sum set forth in the notification from Bion.



